SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

647
CAF 14-01318
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND DEJOSEPH, JJ.


IN THE MATTER OF SANDRA STIDHAM,
PETITIONER-APPELLANT,

                      V                                            ORDER

GARY STIDHAM, RESPONDENT-RESPONDENT.


SANDRA STIDHAM, PETITIONER-APPELLANT PRO SE.


     Appeal from an order of the Family Court, Monroe County (John B.
Gallagher, Jr., J.), entered October 21, 2013 in a proceeding pursuant
to Family Court Act article 4. The order denied petitioner’s written
objections to the order of the Support Magistrate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 19, 2015                       Frances E. Cafarell
                                                Clerk of the Court